Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 03/24/2021.
Claims 1-20 are currently pending.
Claims 1-9, 11-19 are currently amended via a preliminary amendment.
Claims 1-11, 14, 16-20 are rejected.
Claims 12-13, 15 objected to as being dependent upon rejected base claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 recite the limitation “a packet sequence number is used to indicate a ranking sequence of a corresponding packet in the first data flow”. This limitation is confusing because: (I) Examiner is not clear about what is meant by “ranking sequence” absent any definition/suggestion in the specification; and (II) Examiner is not clear about how the “ranking sequence” distinguishes from the claimed “a first sequence number is a maximum value” or “a second sequence number is a maximum value”. Examiner believes that both of these above maximum values are sequence rankings themselves. 
Consequently, claims 1 and 16 are rejected for being vague and indefinite.
Claims 2-9 and 17-20 are also rejected for depending from rejected base claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qiaobing Xie (US 20180183718 A1) in view of Cai Riji (CN 106572013A).
For Claim 10,  Xie discloses a data transmission method, comprising: 
periodically obtaining, by a sending device, adjustment reference information (Xie teaches, in ¶ 0074, lines 3-5 & 11-14, that the path congestion management module 200 then continuously monitors the pattern of data loss reported by the receiving endpoint … As described in more detail below, this input is used to determine whether data is being transmitted below, at/close to, or above the underlying path capacity, and adjustments are made to the sending rate accordingly); and 
adjusting, by the sending device, a to-be-sent packet set of at least one of two data channels between the sending device and a receiving device for a first data flow based on the adjustment reference information (Xie teaches, in ¶ 0053, lines 1-6, that if the path was in a “green” or “greener” state but is determined to be “turning red” now, the path congestion management module 200 executes the following logic. If the path was in “green,” adjust the bad_rate down. The amount by which to lower the bad_rate is a field configurable design variable). 
Xie also teaches, in ¶ 0075, lines 1-4, that the sending logic module 205 receives 501 tokens 201 granted by the path congestion management module 200, indicating how much data can be transmitted.
Xie fails to expressly disclose wherein a union set of to-be-sent packet sets respectively corresponding to the two data channels is a first packet set, the first packet set comprises all to-be-sent packets of the first data flow, and an intersection set of the to-be-sent packet sets respectively corresponding to the two data channels is non-empty.
However, Riji in analogous art teaches wherein a union set of to-be-sent packet sets respectively corresponding to the two data channels is a first packet set, the first packet set comprises all to-be-sent packets of the first data flow, and an intersection set of the to-be-sent packet sets respectively corresponding to the two data channels is non-empty (Riji teaches, in Abstract, that at least two TCP-based data channels are established between a user PC terminal and a Web server … a message sent from the user PC terminal to the Web server is duplicated, so that two identical copies can be obtained, the two identical copies are sent to the Web server through two data channels respectively). 
Clearly, the union comprises all the packets to be sent through the two channels; while the intersection will be non-empty because the packets are duplicates. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Xie with the use of two channels to transmit as taught in Riji. The motivation is to increase the system throughput.
For Claim 11,  Xie discloses a data transmission method, wherein the adjustment reference information is used to indicate a congestion status of any one of the two data channels over which a packet is sent (Xie teaches, in ¶ 0053, lines 1-6, that if the path was in a “green” or “greener” state but is determined to be “turning red” now, the path congestion management module 200 executes the following logic. If the path was in “green,” adjust the bad_rate down. The amount by which to lower the bad_rate is a field configurable design variable).
For Claim 14,  Xie discloses a data transmission method, wherein the adjustment reference information is used to indicate a transmission rate of the first data flow sent by the sending device to the receiving device (Xie teaches, in ¶ 0044, lines 1-6, that the path congestion management module 200 uses a conventional TCP slow-start like process to regulate the sending rate and to grow the Congestion Window (“cwnd”)).


Allowable Subject Matter
Claims 1-9 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12-13, 15 objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Townend (US 9125083 B2) is pertinent to a frame transmission queuing system is arranged to operate a data management process responsive to the congestion detection processor to reduce the number of bits in the queued data to a level where collisions are minimised.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419